Exhibit 10.38

SECOND AMENDMENT TO LEASE AGREEMENT

[Raddon Union Heights Office Owner, LLC/inContact, Inc.]

This Second Amendment to Lease Agreement (this “Amendment”) is made as of
February 22, 2013 by and between RADDON UNION HEIGHTS OFFICE OWNER, LLC, a Utah
limited liability company (“Landlord”), successor in interest to RADDON UH
OFFICE, LLC, a Utah limited liability company, and INCONTACT, INC. a Utah
corporation (“Tenant”) formerly known as UCN, INC.

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement, executed on
or about June 30, 2007, as amended by the First Amendment to Lease Agreement
dated as of December 6, 2011 (collectively, the “Lease”) with respect to the
fourth and fifth floors of the Union Heights Office Building located at
approximately 7730 South Union Park Avenue, Midvale, Utah. Any term used in this
Amendment that is capitalized but not defined shall have the same meaning as set
forth in the Lease, as amended by this Amendment.

B. Tenant desires to lease from Landlord additional space consisting of
approximately 5,257 Rentable Square Feet on the first floor of the Building
pursuant to the terms of the Lease.

AMENDMENT

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree to amend the Lease as follows:

1. Amendment. The Lease is hereby amended as follows:

A. Leased Premises. The definition of “Leased Premises” is hereby amended to
include, as part of the Leased Premises leased to Tenant from Landlord under the
Lease, that certain floor area containing approximately 5,257 Rentable Square
Feet on the first floor of the Building, which space is depicted by the space
cross-hatched and labeled as Suite 120 on the floor plan of the first floor of
the Building attached to this Amendment as Exhibit A. Tenant agrees that it has
had the opportunity to inspect such additional space and hereby agrees to accept
such space and all the improvements, equipment and personal property located
therein “AS IS” and “WHERE IS” without any representations or warranties from
Landlord and Landlord shall have no obligation to make any further improvements
thereto.



--------------------------------------------------------------------------------

B. Monthly Rent: Commencing on March 1, 2013, the Monthly Rent for the remaining
Initial Term and, if applicable, the Extension Term, shall be as follows:

 

Period

   Monthly Rent      $/SF  

March 1, 2013 to June 30, 2015

   $ 112,236.54       $ 24.50   

July 1, 2015 to June 30, 2016

   $ 115,626.54       $ 25.24   

July 1, 2016 to June 30, 2017

   $ 119,108.17       $ 26.00   

July 1, 2017 to June 30, 2018

   $ 122,681.41       $ 26.78   

July 1, 2018 to June 30, 2019

   $ 126,346.28       $ 27.58   

July 1, 2019 to June 30, 2020

   $ 130,148.58       $ 28.41   

C. Tenant’s Proportionate Share. Section 12 of the Lease Summary is hereby
deleted in its entirety and the following is substituted in lieu thereof:

“12. Tenant’s Proportionate Share: 39.0137% of Operating Expenses.”

2. General Provisions. In the event of any conflict between the provisions of
the Lease and the provisions of this Amendment, the provisions of this Amendment
shall control. Except as set forth in this Amendment, the Lease is ratified and
affirmed in its entirety. This Amendment shall inure to the benefit of, and be
binding on, the parties and their respective successors and assigns. This
Amendment shall be governed by, and construed and interpreted in accordance
with, the laws (excluding the choice of laws rules) of the State of Utah. This
Amendment may be executed in any number of duplicate originals or counterparts,
each of which when so executed shall constitute in the aggregate but one and the
same document.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to be
effective as of the date first set forth above.

 

LANDLORD:

 

RADDON UNION HEIGHTS OFFICE OWNER, LLC,

a Utah limited liability company,

by its Manager:

 

RADDON UNION HEIGHTS OFFICE

MANAGER, INC.

  By:                                                              Ronald A.
Raddon, President TENANT:  

inContact, Inc. (f/k/a UCN, INC.),

a Utah corporation

  By:                                                              Name: Gregory
S. Ayers   Its: Chief Financial Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECOND AMENDMENT TO LEASE AGREEMENT

Depiction of Leased Premises Located on the First Floor of the Building

 

LOGO [g445604g04g71.jpg]

 